DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TRAVIS RAINEY,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3495

                              [May 12, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein,
Judge; L.T. Case No. 05-000424CF10B.

  Travis Rainey, Indiantown, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.